Case 1:19-cv-01443-JGK Document 1-4 Filed 02/14/19 Page 1 of 6




           EXHIBIT D
  Case 1:19-cv-01443-JGK Document 1-4 Filed 02/14/19 Page 2 of 6



LITTLER MENDELSON
A Professional Corporation
Attorneys for Petitioner
   PLS Financial Services, Inc.
900 Third Avenue,
New York, NY 10022
212.583.9600
(4197927)


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PLS FINANCIAL SERVICES, INC.,                          Civil Action No.

                      Petitioner,

               -against-
                                                       ATTORNEY DECLARATION
JESENA ABREU SOLIMAN,

                      Respondent.


                      I, Ines Monte, hereby declare and state under penalty of perjury:

   1.          I am an attorney with the law firm of Littler Mendelson, P.C., the attorneys for

Petitioner PLS Financial Services, Inc. I represent the Petitioner in the above captioned matter.

This declaration is submitted in support of Petitioner’s Motion to Compel Arbitration.

   2.          On October 25, 2018, Respondent, Jesena Abreu Soliman, through her counsel

Mark Gaylord, filed a civil action in the Supreme Court of the State of New York, County of New

York, titled Jesena Soliman, on behalf of herself and all others similarly situated against PLS

Check Cashers of New York, Inc., Index No. 159898-2018 (the “Action”).             See Petition to

Compel, Exhibit A. In the Action, Soliman asserted putative class claims, even though she was

contractually bound to submit all claims regarding her employment to binding arbitration on an

individual basis. Soliman’s arbitration agreement requires that the claims Soliman has brought in

the Action be submitted to arbitration on an individual basis. See Petition to Compel, Exhibit B.
   Case 1:19-cv-01443-JGK Document 1-4 Filed 02/14/19 Page 3 of 6



    3.           Because Soliman’s claims should have been brought solely on an individual basis

and through arbitration, I asked Soliman’s counsel to withdraw the state court putative class

action complaint and proceed with a demand for arbitration on an individual basis. Soliman

refused. On January 23, 2019, as an alternative, I emailed Respondent’s attorney, Mark Gaylord,

to request that the parties stipulate to stay the state action pending arbitration of Soliman’s

individual claim provided that Soliman also stipulated that the class allegations in the pending

state action be stricken or withdrawn with prejudice.

    4.           On January 28, 2019, Mr. Gaylord responded by declining to stipulate that the

class allegations in the pending state action be stricken or withdrawn with prejudice because

Respondent believed “that the law in New York requires notification to the putative class of the

arbitration's resolution”. See attached Exhibit 1.

         Date: February 14, 2019
               Chicago, Illinois



                                                     Ines Monte (ARDC #623995) pro hac vice
                                                     application to be filed

                                                     Eric D. Witkin
                                                     LITTLER MENDELSON
                                                       A Professional Corporation
                                                     885 Third Avenue, 16th Floor
                                                     New York, NY 10022.4834
                                                     212.583.9600

                                                     Attorneys for Petitioner
                                                      PLS Financial Services, Inc.


FIRMWIDE:162469299.1 090114.1063




                                                -2-
Case 1:19-cv-01443-JGK Document 1-4 Filed 02/14/19 Page 4 of 6




            EXHIBIT 1
                   Case 1:19-cv-01443-JGK Document 1-4 Filed 02/14/19 Page 5 of 6


Monte, Ines M.

From:                              Mark Gaylord <mark@bglawny.com>
Sent:                              Monday, January 28, 2019 10:39 AM
To:                                Monte, Ines M.
Subject:                           Re: Jesena A. Soliman v. PLS Check Cashers of New York, Inc.



Hi Ines,

As we had briefly discussed when you first reached out to our office, we believe that the law in New York
requires notification to the putative class of the arbitration's resolution. To the extent that we would like to move
this case forward, we are willing to stipulate to the arbitration and to stay the case.


Regards,

Mark Gaylord, Esq.
Bouklas Gaylord LLP
400 Jericho Turnpike, Suite 226
Jericho, NY 11753
(516) 742-4949
(516) 742-1977 - fax
mark@bglawny.com



           Virus-free. www.avast.com


On Wed, Jan 23, 2019 at 11:22 AM Monte, Ines M. <IMonte@littler.com> wrote:

 Hi Mark,



 As an alternative to the request that your client withdraw her putative class action complaint because it was filed in
 contravention of the parties’ Arbitration Agreement (which strictly prohibits class claims), we are willing to stipulate to
 stay the state case pending arbitration of Ms. Soliman’s individual claim provided that the stipulation also includes a
 provision that Ms. Soliman has agreed to strike or withdraw with prejudice the class allegations in the pending state
 action.



 Let me know whether we have an agreement. I will prepare the necessary stipulation and forward it to you as soon as
 possible.



 Thanks,

                                                              1
                Case 1:19-cv-01443-JGK Document 1-4 Filed 02/14/19 Page 6 of 6
Ines



Ines Monte, Attorney At Law

312.846.7048 direct 312.275.7377 fax IMonte@littler.com
321 North Clark Street, Suite 1000 | Chicago, IL 60654




               | littler.com
Employment & Labor Law Solutions Worldwide


       From: Monte, Ines M.
       Sent: Monday, January 14, 2019 3:55 PM
       To: 'Mark Gaylord'
       Subject: RE: Jesena A. Soliman v. PLS Check Cashers of New York, Inc.




       As an FYI‐ I’m concerned here because you’ve stated that you believe the state court would retain jurisdiction
       for notice to the purported class. I disagree with that view.



       Ines Monte, Attorney At Law

       312.846.7048 direct 312.275.7377 fax IMonte@littler.com
       321 North Clark Street, Suite 1000 | Chicago, IL 60654
